BENEDICT, District Judge.
While, in a strictly chemical sense, the terms “ethyl alcohol” and “spirits of wine” are generic terms, and the term “distilled spirits,” as defined by [Rev. St. ü. S.] § 3248, when used in that sense, would be generic, and not necessarily confined to the product of distillation, still, the term “distilled spirits” has also an ordinary and literal meaning, which implies distillation, and, when it is used in the latter sense, it is confined to the product of distillation. It is so used in section 3296 and in this indictment. Consequently, the indictment shows the subject-matter to be subject to tax, under section 3254. and is good.